Title: Enclosure No. 1: [Sales of Government Bills on Amsterdam], 12 January 1793
From: Treasury Department,Burrall, Jonathan
To: 



No. 1
Sales of Government Bills on Amsterdam, at the Office of Discount and Deposit in New York. Vizt, 225,000 Guilders @ 36⁴⁄₁₁ Ninetieths of a Dollar ⅌ Guilder, on a Credit of Six Months, With Interest for the Last Four Months.

When sold.
To whom sold.
Amount in Guilders
Amount in Dollars.
When paid
Amount of Interest.
Sums paid.


April
25th.
Rowlett & Corp.
162,000
65,454. 54
Octor.
15th
1201. 36
66,655. 90.



26th.
Norman Butler
8,000
3232. 32
Augt.
 6
21. 54
3,253. 86


May
 4
William Edgar
1,000.
404.  4.
July
4th

404.  4


 “
10th.
Saml Ward & Brs.
26,000
10,505.  5
Novr.
13th.
215. 35
10,720. 40



18th.
George Scriba
28 000
11,313. 13
“
21st.
231. 92
11,545. 5





225 000
90,909.  8


1670. 17.
92,579. 25



Errors Excepted
Jonthn. Burrall Cashr
Office of Discount & Deposit New York January 12th. 1793.

N.B. The Secretary of the Treasury gave permission to receive payment of the Notes that were on Interest at any time before they became due.
